Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


1.	Claims 1-4, 7, 8, 10, 11, 14, 16, 23, 24, 26, 28-30, 32, 33 and 37 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

2.	It is unclear in claim 1 if “each said connector portion” (narrow limitation) is a requirement of claim 1 since claim 1 also includes “a pair of connector portions” (broad limitation). 
3.	It is unclear in claim 1 if “one battery cell” (narrow limitation) is a requirement of claim 1 since claim 1 also includes “respective cells” (broad limitation, more than one battery cell). 
 A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).   

6.	“the longitudinal length dimension of the attachment portion” in claim 2 lacks antecedent basis.
7.	It is unclear in claim 2 what the Applicant means by “longitudinal length dimension of the attachment portion corresponds to at least a majority portion of the 
longitudinal length of the base portion, such that the longitudinal length dimension of the attachment portion is at least 50% of the longitudinal length of the base portion”.
8.	This is unclear because a longitudinal length of 50% is half and does not appear to be a majority portion.
9.	“the respective connector portions of different, discrete, busbar connectors” in claim 8 lacks antecedent basis.
10.	The difference between “the two connector portions” and “respective connector portions” in claim 8 is unclear.
11.	“the material of the respective connector” in claim 14 lacks antecedent basis.
12.	“the respective directions” in claim 24 lacks antecedent basis.
13.	It is unclear in claim 32 if “one busbar connector” (narrow limitation) is a requirement of claim 1 since claim 1 also includes “each busbar connector” (broad limitation, many busbar connectors). The use of a narrow numerical range that falls within a broader range in the same claim may render the claim indefinite when the boundaries of the claim are not discernible (MPEP 2173.05(c)).
14.	“the respective connector portions” in claim 33 lacks antecedent basis.
15.	It is unclear in claim 33 if “two connector portions” (narrow limitation) is a requirement of claim 1 since claim 1 also includes “respective connector portions” 
16.	It is unclear in claim 33 if “the two geometrically similar or identical, yet mirror image, busbar connectors” (narrow limitation) is a requirement of claim 1 since claim 1 also includes “at least two busbar connectors” (broad limitation, more than two). The use of a narrow numerical range that falls within a broader range in the same claim may render the claim indefinite when the boundaries of the claim are not discernible (MPEP 2173.05(c)).
17.	“respective said connector portion” in claim 30 lacks antecedent basis.
18.	It is unclear in claim 37 what the Applicant means by “wherein the or each battery module”. It is also unclear what the Applicant means by “is or comprises a battery module”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLATUNJI GODO whose telephone number is (571)272-3104.  The examiner can normally be reached on 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLATUNJI A GODO/Primary Examiner, Art Unit 1722